Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 1 of 18




                 EXHIBIT A
        Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 2 of 18


     MALEK MOSS PLLC
     Kevin N. Malek (pro hac vice)
1
     340 Madison Avenue, FL 19
2    New York, New York 10173
     (212) 812-1491
3    kevin.malek@malekmoss.com
4    CARLSON & MESSER LLP
5    David Kaminski
      kaminskid@cmtlaw.com
6    J. Grace Felipe
      felipeg@cmtlaw.com
7    5901 W. Century Boulevard
     Suite 1200
8    Los Angeles, California 90045
9    Tel: (310) 242-2200
     Fax: (310) 242-2222
10
     Attorneys for Plaintiff
11
                                      UNITED STATES DISTRICT COURT
12                                  NORTHERN DISTRICT OF CALIFORNIA
13                                         (SAN JOSE DIVISION)

14                                                  Case No. 18-cv-06216-LHK
      VOIP-PAL.COM, INC.,
15                                                  VOIP-PAL’S SUPPLEMENTAL BRIEF IN
                       Plaintiff,                   FURTHER OPPOSITION TO
16                                                  DEFENDANTS’ CONDOLIDATED
               v.                                   MOTION TO DISMISS PLAINTIFF’S
17                                                  COMPLAINT: MEMORANDUM OF
      APPLE, INC.,                                  POINTS AND AUTHORITIES IN
18                                                  SUPPORT
                       Defendant.
19                                                  Date: September 5, 2019
                                                    Time: 1:30 p.m.
20                                                  Courtroom: 8 – 4th Floor
                                                    Judge Lucy H. Koh
21

22                                                  Case No. 18-cv-07020-LHK
      VOIP-PAL.COM, INC.,
23
                       Plaintiff,
24
               v.
25
      AMAZON.COM, INC. and AMAZON
26    TECHNOLOGIES, INC.,

27                     Defendants.

28
     Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 3 of 18



1
                                                      TABLE OF CONTENTS
2

3    I........... INTRODUCTION..............................................................................................................1

4    II. ........ ARGUMENT ......................................................................................................................3

5         A. ........ Defendant Apple’s Arguments in its IPR Petitions Are Material to the Court’s
                      Resolution of the Pending Motion to Dismiss and Contradict Defendants’ Arguments
6                     Made Therein. ................................................................................................................3
7
          B. ........ Defendants’ Reply mischaracterizes the “inventive concept” in BASCOM in a manner
8                     that obscures BASCOM’s relevance to Voip-Pal’s claims............................................9

9         C. ........ The Reply’s improper and misleading citation of extrinsic material cannot be answered
                      by Voip-Pal within the confines of the Motion to Dismiss. ........................................11
10

11   III. ...... CONCLUSION ................................................................................................................12

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                                            ii
     Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 4 of 18


                                                      TABLE OF AUTHORITIES
1

2
     CASES
3
     BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1344 (Fed. Cir.
4      2016) ....................................................................................................................................... 9, 10
5    In re Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009)......................................................................... 7
6    Intellectual Ventures I LLC v. Symantec Corp., 838 F. 3D 1307, 1321 (Fed. Cir. 2016) .............. 10
7    MyMail, Ltd. v. ooVoo, LLC, No. 18-1758, 2019 WL 3850614 (Fed. Cir. Aug. 16, 2019) ............. 2
8
     STATUTES
9
     35 U.S.C. § 101 ........................................................................................................................... 2, 10
10
     35 U.S.C. § 102 ................................................................................................................................. 5
11
     35 U.S.C. § 103 ............................................................................................................................. 5, 7
12

13   REGULATIONS
14   §102................................................................................................................................................... 7
15   37 C.F.R. § 42.100 ........................................................................................................................ 6, 7
16

17

18
19

20

21

22

23

24

25

26

27

28


                                                                               iii
         Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 5 of 18



1
     I. INTRODUCTION
2          VoIP-Pal hereby submits this Supplemental Brief in Opposition to Defendants’ Consolidated
3
     Motion to Dismiss. In its Opposition Brief (the “Opposition Brief” at ECF No. 91 (Case No. 5:18-cv-
4
     06216) and ECF No. 69 (Case No. 5:18-cv-07020)), VoIP-Pal argued that Defendants’ Joint
5
     Consolidated Motion(s) to Dismiss (the “Motion to Dismiss” at ECF No. 89 (Case No. 5:18-cv-
6

7    06216) and ECF No. 67 (Case No. 5:18-cv-07020)) must be denied for at least the following reasons:

8    (1) the asserted claims are directed to an inventive concept that renders the claims patent eligible and

9    separately that (2) the Motion to Dismiss is premature at the Rule 12(b)(6) stage because decision on
10 the Motion requires resolution of disputed issues of fact and claim construction issues.

11
            Voip-Pal has discovered evidence relevant to the resolution of the Motion to Dismiss. On May
12
     13, 2019, Defendant Apple filed four petitions for Inter Partes Review in the United States Patent and
13
     Trademark Office (the “IPR Petitions” attached hereto Declaration of Kevin N. Malek (“Malek Decl.)
14
                                                                               1
15 at Exhibits 1, 2, 3 and 4), challenging the validity of the Patents-in-Suit. On June 5, 2019,

16 Defendants subsequently filed their Motion to Dismiss and filed their Reply in Support of the Motion

17 to Dismiss on June 26, 2019 (the “Reply” at ECF No. 92 (Case No. 5:18-cv-06216) and ECF No. 70

18
     (Case No. 5:18-cv-07020)). In preparing its responses to Defendant Apple’s IPR Petitions, which
19
     responses were due and filed one business day ago on August 23, 2019, VoIP-Pal discovered that
20
     Defendant Apple took positions and made arguments therein with respect to its IPR Petitions that are
21
     inconsistent and contradictory to what Apple has argued to this Court in its Motion to Dismiss in this
22
                                    2
23 case as well as the Related Cases . See Malek Decl. Exhibits 5, 6, 7 and 8 (attaching Patent Owner’s

24 Preliminary Responses to Defendant Apple’s IPR Petitions). Even more significant is the fact that

25   1
     The four new IPR Petitions are: IPR Petition Nos. IPR2019-01003, IPR2019-01006, IPR2019-
   01008 and IPR2019-01009, filed against U.S. Patent Nos. 9,537,762 (“the ‘762 IPR”), 9,813,330
26 (“the ‘330 IPR”), 9,826,002 (“the ‘002 IPR”) and 9,948,549 (“the ‘549 IPR”), respectively.

27  The “Related Cases” are VoIP-Pal.com, Inc. v. Cellco Partnership d/b/a Verizon Wireless, Case No.
     2

   5:18-cv-06054-LHK (ECF No. 129), VoIP-Pal.com, Inc. v. Twitter, Inc., Case No. 5:18-cv-04523-
28 LHK, VoIP-Pal.com, Inc. v. AT&T Corp., Case No. 5:18-cv-06177-LHK, and VoIP-Pal.com, Inc. v.
   Apple, Inc., Case No. 5:18-cv-06217-LHK.

                                                          1
         Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 6 of 18


     these contradictions are material to the Court’s resolution of Defendants’ Motion to Dismiss in that
1
     they identify issues of fact that are the subject of a genuine dispute and support VoIP-Pal’s arguments
2
     that the asserted claims are directed to a patent eligible inventive concept. The inconsistent
3
     positioning taken by Defendant Apple in front of this Court versus the arguments Apple made in its
4

5    IPR Petitions is so glaring that is can only be characterized as deliberately misleading. Apple’s

6    contradictory positions undermine the credibility of its arguments.

7           In summary, Defendant Apple argued throughout its Reply Brief, and in more limited form on
8    its Motion to Dismiss, that VoIP-Pal’s arguments regarding the “user-specific” features and benefits
9
     of the asserted claims do not save the claims from ineligibility because, according to Amazon and
10
     Apple, the claims do not expressly specify or require such “user-specific” features and benefits. Even
11
     more significant is that this Court relied on those arguments in dismissing the Related Cases under 35
12

13 U.S.C. § 101, a fact that Defendants highlight in urging dismissal of this action. Yet, in its IPR

14 Petitions, Apple spun a completely different narrative—one that stands in stark contrast to the

15 arguments that it continues to espouse before this Court. In its IPR Petitions, Apple cited prior art

16
     references and argued, cavalierly, that those references invalidate the asserted claims because they
17
     teach “user-specific” features and benefits. The arguments that Apple made in its IPR Petitions are a
18
     complete about-face from the arguments that Apple succeeded on in the Related Case and that Apple
19
     repeats in this case. In other words, in this case, Defendants argue that the asserted claims cannot be
20

21 to an inventive concept because they do not include “user-specific” benefits within their scope; but in

22 its IPR Petitions, Apple argues that prior art invalidates the same claims because that prior art teaches

23 “user-specific” benefits.

24
            Apple’s contradictions highlight at least two critical issues to be resolved by this Court:
25
     (a) whether the asserted claims cover “user-specific” benefits that render the claims eligible under the
26
     Alice Step 2 “inventive concept” framework, and (b) whether genuine issues of fact underlying VoIP-
27

28 Pal’s and Defendants’ §101 respective arguments preclude dismissal at the Rule 12(b)(6) stage. The


                                                          2
         Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 7 of 18


     significance of Apple’s divergence from its previous position is highlighted by the recent decision in
1
     MyMail, Ltd. v. ooVoo, LLC, No. 18-1758, 2019 WL 3850614 (Fed. Cir. Aug. 16, 2019), in which the
2
     CAFC ruled that “if the parties raise a claim construction dispute at the Rule 12(c) [or Rule 12(b)(6)]
3
     stage, the district court must either adopt the non-moving party’s constructions or resolve the dispute
4

5    to whatever extent is needed to conduct the §101 analysis”. See id. at 11.

6    II. ARGUMENT
7
            A. Defendant Apple’s Arguments in its IPR Petitions Are Material to the Court’s
8              Resolution of the Pending Motion to Dismiss and Contradict Defendants’ Arguments
               Made Therein.
9
            In connection with their Motion to Dismiss, Defendants argued extensively that the asserted
10
     claims do not mention, recite or require “user-specific calling”, “user-specific features” or “user-
11

12 specific handling”. See, e.g., Reply at 1:15, 6:22-23, 11:4-7; 11:16-12:7, 14:20-22. For example, in its

13 Opposition Brief, VoIP-Pal asserted that the claims include an “inventive concept” embodied in user-

14 specific calling, amongst other things, that is sufficient to transform any purported abstract idea into

15 patent eligible subject matter at Alice Step 2. In response, Defendants argued that the asserted claims

16
     do not “mention,” let alone “require,” “user-specific” features. See, e.g. Reply at 1:15, 6:22-23, 11:4-
17
     7; 11:16-18, 14:21-22. Indeed, on Reply in support of their Motion to Dismiss, Defendants were
18
     effusive in their assertions that the claims are not directed to anything user-specific, arguing as
19

20 follows (emphases added):

21            But because the claims never require such “user-specific” features, VoIP-Pal’s
              arguments fail to demonstrate an inventive concept. Reply at p. 1:14-16.
22
                                                      *   *   *
23

24            First, the asserted claims never mention “user-specific handling” (or routing,
              classifying, etc.) of any communications. (citation omitted). Reply at p. 6:22-23.
25
                                                      *   *   *
26
              First, VoIP-Pal argues that providing “profile-based, user-specific access to
27
              communication routing integrated across the infrastructure of two distinct networks is
28            unconventional”; but that argument fails because VoIP-Pal bases it on purported
              benefits not recited in the claims. (citation omitted). Reply at p. 11:4-7.

                                                          3
         Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 8 of 18



                                                      *   *   *
1

2              Furthermore, VoIP-Pal’s reliance on the FAC cannot demonstrate an inventive concept
               because the cited paragraphs discuss features that are nowhere in the claims—“user-
3              specific handling,” “transparent routing,” “resiliency,” and “user-specific”
               “communication blocking.” (citation omitted). Reply at p. 11:16-18.
4

5                                                     *   *   *

6              Similarly, “processing” that generic information with the second participant identifier
               in an undefined way—contrary to VoIP-Pal’s repeated attempts to label it as “user-
7              specific” “evaluation”—occurs using generic computer components. (citation omitted).
               Reply at p. 14:20-22.
8

9           Put simply, Defendants adamantly rejected any notion that the claims “specify” that

10 processing “must be ‘specific’ to a user” (Reply at 6:25 (“specific” in in quotation marks in the

11 original)).

12          Against the backdrop of Defendants’ persistent argument that the claims cannot possibly
13
     include anything “user-specific”—and this Court’s adoption of that argument in the Related Cases—
14
     Defendant Apple, Inc., at the same time, sought Inter Partes Review of the Patents-in-Suit, taking
15
     entirely inconsistent positions before the United States Patent and Trademark Office’s (“USPTO”)
16

17 Patent Trial and Appeal Board (“PTAB”) from the position taken with this Court. For example, in

18 preparing its responsive pleading to Defendant Apple’s IPR Petitions—which responses were due and
19 filed on August 23, 2019—Voip-Pal discovered the cavalier nature of the Defendant’s arguments to

20
     this Court. Indeed, in connection with its IPR Petitions regarding the Patents-In-Suit,3 Defendant
21
     Apple argued an entirely contradictory narrative to the PTAB from the one it argued to this Court,
22
     namely, that “user-specific” features of VoIP-Pal’s claims are within the scope of claimed subject
23
     matter and are invalidated by proposed prior art that necessarily discloses the same “user-specific”
24

25 features.

26
     3
27   Four new Inter Partes Review Petitions were filed, viz.: IPR2019-01008 filed against U.S. Patent
   No. 9,826,002 (“the ‘002 IPR”); IPR2019-01006 filed against U.S. Patent No. 9,813,330 (“the ‘330
28 IPR”); IPR2019-01009 filed against U.S. Patent No. 9,948,549 (“the ‘549 IPR”); and IPR2019-01003
   filed against U.S. Patent No. 9,537,762 (“the ‘762 IPR”)—all apparently filed on May 13, 2019.

                                                          4
         Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 9 of 18


            In particular, Apple’s four IPR Petitions—and their supporting expert declarations—
1
     expressly, repeatedly, and with particularity, explain how and why each of its cited prior art
2
     invalidates the asserted claims in part because the prior art discloses “user-specific” attributes,
3
     profiles, processing and/or infrastructure. Furthermore, Apple made such “user-specific” invalidity
4

5    arguments even for the “representative claims” that Apple now argues to be abstract because they do

6    not “mention” or “require” user-specific features or elements.4 The following are a few relevant

7    examples of how Defendant Apple characterized – in its IPR Petitions – the prior art as embracing
8    “user-specific” features, thereby purportedly invalidating the subject claims under 35 U.S.C. § 102
9
     and 35 U.S.C. § 103.5
10
                   (1) “Scott teaches that each user has a ‘dialing plan’ specific to that user…” (see ‘762
11          IPR at 18; ‘549 IPR at 17; ‘002 IPR at 19; ‘330 IPR at 19-20); and Apple explains why this
            dialing plan “is therefore user-specific”; (see id. (same page numbers of each Petition)
12          (emphasis added));
13
                   (2) “It is this user-specific dialing plan that is accessed in the proposed combination of
14          Chu[/]Scott” (see ‘762 IPR at 19; ‘549 IPR at 17; ‘002 IPR at 20; ‘330 IPR at 20) (emphasis
            added);
15
                    (3) “It is this user-specific infrastructure that supports incorporating Scott’s user
16
            profile functionality into the Chu system” (see ‘549 IPR at 18; ‘002 IPR at 21);
17
                   (4) Chu/Scott allegedly teach “locat[ing] … at least one user-specific attribute” (see
18          ‘002 IPR at 35, 41)

19                  (5) Chu/Scott/Hinchey teaches “processing a user-specific first participant attribute…
            to determine whether a further communication… is allowed to proceed.” (see ‘549 IPR at 45;
20
            compare similar arguments in id. at 55, 57)
21
                    (6) “Like the Chu/Scott combination discussed above, Hinchey teaches storing user
22          parameters (“attributes”) in a user-specific dial plan” (see ‘762 IPR at 48; see also ‘549 IPR
            at 45);
23

24
   4
     Some of VoIP-Pal’s claims, in fact, expressly recite the term “user-specific”: e.g., see claims 11 and
25 12 of ‘549 Patent; claims 9 and 12 of ‘002 Patent. However, in its IPR Petitions, Apple seems to
   have characterized every asserted claim, expressly or implicitly, as requiring user-specific features.
26
   5
     To be clear, Voip-Pal does not agree with Apple’s technical characterizations of the prior art cited in
27 the IPR’s. Nevertheless, it is very telling that, as part of its explanation for why the cited prior art
   renders the claims-at-issue invalid, Apple goes to great lengths to explain that the prior art discloses
28 “user-specific” attributes, profiles, infrastructure and processing and why this is so, as highlighted by
   the added emphasis in the quotations from Apple’s IPR Petitions that follow infra.

                                                         5
        Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 10 of 18


                      (7) “Hinchey’s ‘call attributes’… are derived by consulting this user specific dial plan
             (i.e., the dial plan in effect).” (see ‘762 IPR at 50; ‘549 IPR at 47);
1

2                   (8) “A POSITA would understand that this information would be stored in the same
             user-specific dial plan as Scott’s user parameters, as this would allow for the incorporation of
3            Hinchey’s call-blocking features into the Chu/Scott system.”; (see ‘762 IPR at 50; ‘549 IPR at
             47); and
4

5                   (9) “Hinchey teaches preventing communications from being established… based on
             user-specific caller (“first participant”) attributes”. (See ‘762 IPR at 51; ‘549 IPR at 48).
6
                     (10) “Chu/Scott teaches that the first participant profile identifies a plurality of user-
7            specific attributes of the first participant.... The attributes are user-specific because they are
             entered by the user to identify the user’s local calling area.” (see ‘549 IPR at 55; compare id.
8            at 57-58 (further alleging that the cited art discloses “user-specific attribute[s]”)).
9                                                                                 [emphasis added throughout]

10           Still further contradicting the arguments that Defendant Apple made to this Court, Apple’s

11 arguments in its petitions for IPR characterize each of its three cited prior art references (Chu, Scott,

12 Hinchey) as disclosing “user-specific” features—even when the cited art itself does not internally use

13
     this terminology.
14
             Apple’s strong and repeated emphasis on the “user-specific” nature of the claims in the IPRs
15
     is inexplicable apart from Apple (and its expert) simply recognizing that the “attributes”, “profiles”
16

17 and processing recited in the claims is understood as being user-specific in nature. It is also notable

18 that Apple expressly adopted its “user-specific” positioning and claim construction in the IPRs under
19 the claim construction standard for a district court (as is now required in IPR’s). As Apple admitted

20
     in its IPR Petitions:
21
         A claim of a patent subject to IPR is construed “using the same claim construction standard that
22       would be used to construe the claim in a civil action under 35 U.S.C. 282(b), including construing
         the claim in accordance with the ordinary and customary meaning of such claim as understood
23       by a POSITA and the prosecution history pertaining to the patent.” 37 C.F.R. § 42.100(b).
24
     See ‘762, ‘330, ‘002 and ‘549 IPR Petitions filed by Apple at 5. Apple also submitted expert
25
     declarations in support of each of its IPR Petitions in which the expert expressly agreed with the
26
     claim constructions adopted by Apple in the Petitions (e.g., see ¶63 in the Declaration of Dr. Tal
27

28 Lavian, submitted in support of the ‘549 IPR (hereinafter, “the ‘549 Declaration”). To take one


                                                           6
         Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 11 of 18


     relevant example of the expert’s testimony, ¶76 of the ‘549 Declaration likewise emphasizes the user-
1
     specific nature of the allegedly invalidating prior art combination:6
2
                “76. Second, the system of Chu already contains the infrastructure needed to support such
3           reformatting based on a user-specific profile. Chu expressly discloses geographically
            dispersed subscribers each of whom may use subscriber-specific dial plans. Chu at 12:60-
4           64… In such a system, … a subscriber’s dial plan, in addition to an ID of the server, must
5           necessarily include unique subscriber-specific information such as an E.164 telephone
            number, globally unique database key, other user-specific information [sic]. Because one
6           subscriber may call another, such a system would necessarily support storing a user-specific
            dial plan for the callee in the database as well. The user’s local dial plan could be retrieved
7           from a remote database server using the caller identifier (e.g., the caller’s phone number or
            other user-specific information)… Thus, the infrastructure of Chu would support locating a
8           user-specific profile, which could then be used to perform dialed digit reformatting based on
9           attributes of the caller such as location and area code.”

10          Apple’s (and its expert’s) claim constructions under 37 C.F.R. § 42.100(b) before the PTAB

11 are an explicit admission that the claims-at-issue require user-specific attributes, profiles or

12 processing. Furthermore, Defendants are notably silent about claims that expressly recite “user-

13
     specific” attributes (e.g., see claims 11 and 12 of ‘549 Patent; claims 9 and 12 of ‘002 Patent)—which
14
     further undercut Defendants’ allegation that the claims “do not specify… whether [processing] must
15
     be “specific” to a user.” (Reply at 6.) Defendants’ contrived requirement that the claims expressly
16

17 “mention” “user-specific handling” or “user-specific… blocking” (id.at 6:22-25, 11:16-18) is a red

18 herring and amounts to an illegitimate ipsissimis verbis test having no basis in law. Apple has
19 characterized the prior art in the IPR as disclosing “user-specific” features even where the prior art

20
     does not expressly use that terminology itself because it is well-established that a claim may read on a
21
     prior art reference yet “need not satisfy an ipsissimis verbis test.” In re Gleave, 560 F.3d 1331, 1334
22
     (Fed. Cir. 2009). Similarly, there is no reason to impose an ipsissimis verbis test in the §101 context.
23
            Apple apparently feels comfortable taking contradictory positions in two different
24

25 proceedings regarding the Patents-in-Suit—one to this Court (for purposes of §101 analysis) and the

26 other to the PTAB (for purposes of §102/103 analysis). On a Rule 12(b)(6) Motion, the Court is

27

28   6
       To be clear, VoIP-Pal does not agree with Apple’s expert but this excerpt again illustrates Apple’s
     strong emphasis on proving that the cited prior art has “user-specific” features akin to the claims.

                                                           7
         Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 12 of 18


     precluded from considering extrinsic evidence without conversion of the Motion to one for summary
1
     judgment under Rule 56. However, VoIP-Pal does not seek conversion to a motion for summary
2
     judgment; VoIP-Pal merely points out that the arguments made by Defendants are disingenuous and
3
     demonstrate that, at least giving VoIP-Pal the benefit of all inferences in its favor, the asserted claims
4

5    do include a patent eligible inventive concept. Separately, Defendant Apple’s IPR-related

6    contradictions show that there are genuine issues of fact that preclude dismissal under Rule 12(b)(6).

7    In fact, not only is that dispute created by VoIP-Pal’s arguments in its Opposition Brief; that dispute
8    also arises from Apple’s arguments alone—interpreting the claims one way to this Court in this case
9
     and in an entirely different way to the PTAB in connection with its IPR Petition. Indeed, Apple’s
10
     invalidity arguments and expert evidence in the related IPR’s are evidence that Apple itself
11
     recognizes that the asserted claims recite, or inherently (necessarily) require, user-specific
12

13 processing of communications.

14          The question of whether the claims require such user-specific features is material to the Alice

15 analysis at least because: (1) VoIP-Pal has expressly argued for the “user-specific” nature of its

16
     claims in the Opposition;7 (2) Voip-Pal has made factual assertions about technological
17

18   7
       VoIP-Pal’s Opposition effectively adopts and advocates for a claim construction in which the
19   recited “attributes” and “profile” associated with a user originating a communication, are “user-
     specific” (or “caller-specific”) in nature, such that claimed steps which are based on the application
20   of such attributes are necessarily user-specific in nature, for example:
             (1) the claims provide “…an improved communication routing system and controller that
21   evaluates user-specific profile settings (“attributes”) in order to identify and classify the destination
22   of a communication… between two distinct networks…” (Opposition at 1:19ff; see also id. at
     10:8ff.);
23           (2) “[unconventional inventive concepts include] the use of caller-specific evaluations of a
     callee identifier based on caller-specific profile settings, to enable caller-specific initiation and/or
24   vetting of a communication and transparent routing of the communication integrated over a system
     network… and an external network…” (see Opposition at 1:22-2:3); and
25           (3) “The technology improves over many prior art blocking methods by…(1) using caller-
26   specific attributes associated with a caller’s profile for determining, in a caller-specific manner,
     whether or not initiation of a communication is permitted (See ‘762 Patent at col. 20 ll. 14-32); (2)
27   using caller-specific profile attributes to establish whether an attempted communication is valid, e.g.,
     by evaluating the validity of the called party identifier as a user-specific determination (e.g., id. at
28   col. 20 ll. 30-34 and Fig. 8B);” (Opposition at 12:15-20); and
             (4) see also Opposition at 20:8-14 (inventive concept includes “utilizing user-specific profile

                                                           8
        Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 13 of 18


     improvements that arise from such user-specific features and processing in its First Amended
1
     Complaint (“FAC”);8 and (3) Voip-Pal has relied on case law (e.g., BASCOM) recognizing that user-
2
     specific customization of processing can provide a patent-eligible “inventive concept” under step two
3
     of the Alice framework (e.g., see BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827
4

5    F.3d 1341, 1344 (Fed. Cir. 2016) (explaining “individually customizable filtering”)).

6           Apple’s unexplained contradictions in the related IPR proceedings, in the absence of

7    additional briefing and evidence, raise material disputes about claim construction that are relevant to
8    Alice analysis, illustrating that the record in this case has been insufficiently developed such that a
9
     decision on the pending Motion to Dismiss would be premature.
10

11          B. Defendants’ Reply mischaracterizes the “inventive concept” in BASCOM in a
               manner that obscures BASCOM’s relevance to VoIP-Pal’s claims.
12
            Defendants’ flip-flop regarding the user-specific features of the claims, also impacts the
13
     arguments that Defendants raised regarding the BASCOM case. Defendants’ argument regarding
14

15 Bascom implies that a “traditional content filter” was merely moved to a different location, i.e., to a

16 server, to form an “inventive concept”.

17
   settings (e.g., “attributes associated with an originating first participant in a communication”)… to
18 establish routing of the communication using the identified network infrastructure)…”)
   [emphasis added]
19 8 E.g., the First Amended Complaint (“FAC” at ECF No. 81 (Case No. 5:18-cv-06216) and ECF No.
   61 (Case No. 5:18-cv-07020))) explains:
20
            (1) “The technology… recited in the asserted claims… supports user-specific calling styles…
21 based on the application of user-specific attributes… to route a call… See, e.g., ‘762 Patent at…
   18:40-58 (disclosing a user-specific dialing profile…) […] [T]he calling party’s identifier is used to
22 locate a caller-specific profile identifying calling party attributes to be used… All of the asserted
   claims of the Patents-In-Suit enable user-specific handling of communications; viz., every claim
23 recites user-specific attributes that are used for determining and establishing routing.” (FAC at ¶ 32
   [emphasis added]);
24          (2) “Callers can have caller-specific attributes associated with their profile for determining in
   a caller-specific manner whether or not they are permitted to initiate a communication…
25 Furthermore, the caller-specific attributes associated with the caller’s profile can provide a basis for
   establishing whether an attempted communication is valid… Notably, what constitutes a valid
26 initiation of a communication was a user-specific determination because it depended on user-
   specific profile attributes… configurable in a user-specific manner.” (FAC at ¶ 38 [emphasis
27 added]); and

28          (3) See also FAC at ¶40 (explaining how inventive concept includes use of “user-specific
   ‘attributes’”).

                                                          9
        Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 14 of 18


            However, as VoIP-Pal argued, BASCOM explained that using content filters on a corporate
1
     server or at a remote Internet Service Provider server was already well-known. (See Opposition Brief
2
     at 23:15-16, citing BASCOM, 827 F.3d at 1344.) In other words, some “traditional content filters”
3
     were already located on a server, and thus merely using this “location” for filtering was not inventive.
4

5    The real problem was that such filters were “one-size-fits-all” filters that “use[d] a single set of

6    filtering criteria for all requests for websites from all… subscribers.” BASCOM at 1344. VoIP-Pal’s

7    understanding of BASCOM was expressly confirmed by the Federal Circuit in Intellectual Ventures I
8    LLC v. Symantec Corp., 838 F. 3D 1307:
9
            The patent in BASCOM did not merely move existing content filtering technology from local
10          computers to the Internet, [footnote 13] which “would not contain an inventive concept,” but
            “overc[a]me[] existing problems with other Internet filtering systems”—i.e., it solved the
11          problem of “inflexible one-size-fits-all” remote filtering schemes (caused by simply moving
            filtering technology to the Internet) by enabling individualized filtering at the ISP server. Id.
12          at 1350-51. [emphasis added]
13
     Intellectual Ventures I LLC v. Symantec Corp., 838 F. 3D 1307, 1321 (Fed. Cir. 2016). The Court’s
14
     footnote 13 stated:
15
            “Indeed, in BASCOM, the patent specification acknowledged that several prior art systems
16
            already performed content filtering at either local or remote servers. See 827 F.3d at 1344.” Id.
17          at 1321 n.13.

18          Defendants’ contradictory arguments regarding the presence of user-specific features in the

19 asserted claims highlights the incoherence of their argument. Indeed, VoIP-Pal’s argument based on

20
     BASCOM stands: user-specific customization of network functionality is a patent-eligible
21
     improvement under 35 U.S.C. §101; likewise, VoIP-Pal’s technology overcame the problem of the
22
     “inflexible one-size-fits-all” manner of how prior art nodes responded to end users’ communications
23
     an unconventional manner. See Opposition Brief at 22:18-23:11. Notably, the claims in BASCOM did
24

25 not recite, ipsissimis verbis, the inventive concept of “customizable filtering features specific to each

26 end user [installed on an ISP server].” BASCOM at 1350 (emphasis added). Rather, the Court

27 accepted the patentee’s explanation that “the inventive concept harnesses… network technology in a

28
     filtering system by associating individual accounts with their own filtering scheme and elements

                                                         10
        Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 15 of 18


     while locating the filtering system on an ISP server.” Id. (emphasis added). Thus, the corresponding
1
     claim language which gave rise to the inventive concept of “customizable filtering features specific to
2
     each end user” was (in one example): “…said ISP server associating each said network account to at
3
     least one filtering scheme and at least one set of filtering elements…” See BASCOM at 1345
4

5    (language recited in claim 1 of the ‘606 patent). Moreover, this patent-eligible claim in BASCOM did

6    not specify the “exact rules” for filtering embodied in the “filtering scheme” or “filtering elements.”

7    That was not the inventive concept; it was rather the customizability of the filtering, which was based
8    on associating each network account with custom filtering schemes and elements. This is analogous
9
     to VoIP-Pal’s claims, which associate each respective user profile with a user-specific set of
10
     communication attributes, in order to similarly provide customizable, user-specific communication
11
     handling to improve the art. The fact that Defendant Apple has acknowledged to the USPTO that
12

13 VoIP-Pal’s claims require such user-specific features—while not doing so to this Court—makes

14 Defendants’ mischaracterization of the BASCOM case all the more egregious.

15
            C. Defendant Apple’s contradiction also undermines their arguments about an analogus
16             operator.
17          Separately, Defendants’ Reply cites an alleged admission from VoIP-Pal’s opposition in the
18
     Related Case regarding a purported operator analogy and the information used by operators. See
19
     Reply at 9:27-10:5 (citing Related Case, ECF 83 at 16).
20
            Defendants’ Reply attempts to rely on an alleged “admission” in VoIP-Pal’s Opposition Brief
21

22 in the Related Case and does so in a misleading manner. Defendants argue that the (arguendo)

23 possibility that telephone operators might have used other information sources for non-routing

24 purposes somehow “undermines” VoIP-Pal’s assertion that they would not have used such

25 information or analogous methods in order “to make routing decisions” (Opposition Brief at 17:7-

26
     14). It does not. Defendants’ inference is a non-sequitur. VoIP-Pal’s position was (and remains) that
27
     there is “no factual evidence [of record] to show that the operators would have utilized information
28
     sources and methods of analysis analogous to those recited in the asserted claims” in order “to make

                                                         11
        Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 16 of 18


     routing decisions.” Id.
1
              And it is this user-specificity that Defendants’ contended was not part of the claims but now
2
     Apple admits to the USPTO is necessarily embraced by the prior art in order to invalidate the same
3
     claims. This is yet another reason to conclude that there remain factual disputes unresolvable at this
4

5    stage.

6    III.        CONCLUSION
7
              For the foregoing reasons, and in addition to the reasons set forth in Plaintiff’s Opposition,
8
     Plaintiff respectfully requests denial of Defendants’ Motion to Dismiss.
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                         12
     Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 17 of 18


     New York, New York                 Respectfully submitted,
1    August __, 2019
2

3                                       _________________________
                                        MALEK MOSS PLLC
4                                       Kevin N. Malek (pro hac vice)
                                        340 Madison Avenue, FL 19
5                                       New York, New York 10173
                                        (212) 812-1491
6                                       kevin.malek@malekmoss.com
7
                                        CARLSON & MESSER LLP
8                                       David Kaminski
                                         kaminskid@cmtlaw.com
9                                       J. Grace Felipe
                                         felipeg@cmtlaw.com
10                                      5901 W. Century Boulevard
11                                      Suite 1200
                                        Los Angeles, California 90045
12                                      Tel: (310) 242-2200
                                        Fax: (310) 242-2222
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                          13
        Case 5:18-cv-06216-LHK Document 96-1 Filed 08/26/19 Page 18 of 18


                                        CERTIFICATE OF SERVICE
1           The undersigned hereby certifies that a true and correct copy of the above and foregoing
2
     PLAINTIFF VOIP-PAL’S SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANTS’
3
     CONSOLIDATED MOTION TO DISMISS has been served on August __, 2019, to all counsel for
4
     Defendants through the Court’s CM/ECF system.
5
                                                                ____________________
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                                     14
